JOHN M. BROWN, EXECUTOR, ESTATE OF HELEN S. PENNELL, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Brown v. CommissionerDocket No. 8802.United States Board of Tax Appeals12 B.T.A. 401; 1928 BTA LEXIS 3553; June 5, 1928, Promulgated *3553  Decedent inherited 220 shares of stock from her husband, the value of which was found by the Estate Tax Unit to be $7,700.  She had, prior to be husband's death, purchased 40 shares for $2,000.  The 260 shares were valued by the Estate Tax Unit after the death of Mrs. Pennell at $3,900.  Claim for deduction on account of loss denied.  Phil D. Morelock, Esq., for the petitioner.  L. A. Luce, Esq., for the respondent.  LANSDON *402  The respondent has asserted a deficiency in the income tax of the decedent for the period beginning January 1 and ending March 19, 1923, in the amount of $172.67.  The only issue is whether a deductible loss for tax purposes was realized by the shrinkage in value of certain securities.  FINDINGS OF FACT.  The parties have stipulated that the facts are as follows: 1.  Mrs. Helen S. Pennell died March 19, 1923.  The executor of her estate rendered an income-tax return covering the period from January 1, 1923, to with the stock of the Railway Specialty Company, which was disallowed as a deduction by the respondent.  2.  Mrs. Pennell, the deceased, inherited from the estate of George W. Pennell, deceased, 220 shares*3554  of stock of the Railway Specialty Company, valued at $35 a share, or such other value as determined and approved by the Estate Tax Unit of the Bureau of Internal Revenue in its audit of the estate tax return of George W. Pennell, deceased, or $7,700.  Mrs. Pennell had purchased 40 shares of this stock for $50 per share, or $2,000.  The value of the stock inherited by Mrs. Pennell from the estate of George W. Pennell, deceased, plus the cost of 40 shares acquired by purchase, amounted to $9,700.  The stock was in the possession of Mrs. Pennell at the date of her death and was valued by the Estate Tax Unit as at March 19, 1923, at $15 a share, or $3,900.  The petitioner claims as a loss the difference between $9,700 and $3,900, or $5,800.  OPINION.  LANSDON: Upon his qualification as executor of the estate of the decedent, the petitioner came into possession of 40 shares of stock of the Railway Specialty Co. which had cost the decedent $2,000, and of 220 shares of such stock which the decedent had inherited and which had been taxed for estate-tax purposes at date of such inheritance at a value of $7,700.  Such 260 shares were included in the estate of the decedent and taxed for estate*3555  purposes at a valuation of $3,900.  In these circumstances the petitioner claims a loss in the amount of $5,800, applicable to the income of the decedent for the taxable period.  The basis for the contention of the petitioner is that the transfer of the stock in question to him as executor was a disposition thereof that resulted in a loss to the estate in the amount claimed, or that the shrinkage in value of securities is a realized loss for tax purposes.  The Board has heretofore decided the second claim adversely to the petitioner.  See ; ; and many others of like import. If allowed the effect of the petitioner's first contention would be the allowance of a loss resulting from a shrinkage in value of property within a taxable year.  Had the decedent lived to make a return *403  for the full calendar year, under the decisions above cited she could not have deducted such loss from her taxable income.  The fact that death occurred within the taxable year does not change the situation or affect the principle involved.  Decision will be entered for the respondent.